Appellant was convicted in the District Court of Fort Bend County of rape, and his punishment fixed at five years in the penitentiary. *Page 116 
The facts amply support the verdict. There are four bills of exception in the record, Nos. 1 and 2 complaining of the admission of proof to show that the alleged rape was committed by force, and that the court refused to strike out testimony to that effect, and Nos. 3 and 4 complaining of the testimony of physicians to the inflamed and lacerated condition in which they found the private parts of prosecutrix, after the alleged rape. Authorities will be found collated by Mr. Branch at page 995 of his Annotated P.C. supporting the proposition that even though the allegation be of a statutory rape, the State is entitled to show that the rape was by force. These authorities cover the contention made by appellant in each of the bills of exception and negative the claim of injury or that there was error in the admission of the testimony complained of.
The evidence supporting the judgment and no error appearing, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 27, 1924.